UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4049



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARVIN JAMES MEANS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-02-244)


Submitted:   March 15, 2004                 Decided:   April 16, 2004


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.    J. Strom Thurmond, Jr., United
States Attorney, Columbia, South Carolina; E. Jean Howard,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Marvin James Means pled guilty to participating in a

conspiracy to possess with intent to distribute five kilograms or

more of cocaine and fifty grams or more of crack cocaine, 21 U.S.C.

§ 846 (2000), and received a sentence of eighty-seven months

imprisonment.        Means’ attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising as a potentially

meritorious issue the district court’s decision to deny Means a

minor or minimal role adjustment, U.S. Sentencing Guidelines Manual

§ 3B1.2 (2002), but asserting that, in his view, there are no

meritorious issues for appeal.             Means has been informed of his

right to file a pro se supplemental brief, but has not filed a

brief.      We affirm.

              A minimal participant in a concerted criminal activity is

one   who    lacks   “knowledge     or    understanding     of   the    scope    and

structure of the enterprise and the activities of others. . . .”

USCG § 3B1.2, comment. (n.4).            A minor participant is one who is

“less culpable than most other participants,” but is not a minimal

participant.      Id.        A defendant has the burden of showing, by a

preponderance of the evidence, that he is entitled to a mitigating

role adjustment. United States v. Akinkoye, 185 F.3d 192, 203 (4th

Cir. 1999).      Means was arrested in New Mexico while transporting

three    kilograms      of    cocaine    and    twelve   grams   of    crack    from

California to South Carolina with co-defendant Dewayne Brewton, the


                                        - 2 -
leader of the conspiracy, who had recruited Means to help transport

drugs.   The district court determined that Means did not qualify

for a minor or minimal role adjustment.    Our review of the record

discloses that the district court’s decision was not clearly

erroneous.   United States v. Ruhe, 191 F.3d 376, 388 (4th Cir.

1999) (stating standard of review).

          Pursuant to Anders, this court has reviewed the record

for reversible error and has found none.   We therefore affirm the

conviction and sentence.   This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.    If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                                - 3 -